Citation Nr: 0918485	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  92-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1990 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 1999 the Board, in 
pertinent part, denied the Veteran's claim for service 
connection for PTSD.  The Veteran appealed that decision to 
the United States Court of Veterans Appeals (Court) which, by 
an Order dated in May 2001, vacated the Board's December 1999 
decision and remanded the case to the Board.  In a February 
2002 decision, the Board again denied the Veteran's claim, 
and the Veteran appealed that decision to the Court, which, 
by means of an Order dated in October 2002, vacated the 
Board's February 2002 decision and remanded the case to the 
Board.  In January 2005 the Board rendered a decision that 
denied the Veteran's claim for service connection for PTSD.  
The Veteran once again appealed that decision to the Court 
which, by Order dated in November 2005, remanded the case to 
the Board.  In May 2006 the Board remanded the case for 
further development.


FINDING OF FACT

An inservice stressor has been verified by the objective 
evidence of record.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the claim of 
entitlement to service connection for PTSD, any deficiency as 
to the Veterans Claims Assistance Act of 2000 (VCAA) is 
rendered moot.

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.

Service connection for PTSD (as in effect subsequent to March 
7, 1997) requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and the claimed 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

VA records in the Veteran's claims file contain a diagnosis 
of PTSD, and a June 1990 VA examiner (among others) noted 
that the Veteran's PTSD was related to Vietnam War trauma.  
The Board notes, however, that a diagnosis of PTSD, related 
to service, based on an examination which relied upon an 
unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor which has been verified from official 
sources or if there is credible supporting evidence from 
another source that a stressor claimed by the Veteran 
occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the Veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy, the Veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The service medical records are negative for complaints or 
findings relative to PTSD.  A notation of "No overt 
psychiatric disease" was recorded on examination in January 
1969.  On a report of medical history in June 1970, in 
conjunction with the separation examination, the Veteran 
reported that he had or had experienced depression or 
excessive worry and loss of memory or amnesia.  The 
separation examination in June 1970 reveals that the veteran 
reported shortness of breath and chest pain on occasion while 
walking on the flight line or occasionally while lying in 
bed.  The Veteran indicated that he had had stuttering with 
nervousness for the previous eighteen years.  A psychiatric 
evaluation was normal.

The Veteran's discharge certificate discloses that his 
military occupational specialty was aircraft maintenance 
specialist.  Service personnel records show that the Veteran 
was stationed at Clark Air Force Base in the Philippines and 
assigned "TDY" (Temporary Duty) to Southeast Asia from July 
9, 1968, through October 17, 1968.  Correspondence dated in 
May 1996 from the Air Force referenced an amendment to the 
Veteran's TDY order that, according to the Air Force, 
essentially confirmed that the Veteran's TDY was to Vietnam 
and such service was noted to be the reason that the Veteran 
was awarded the Vietnam Service Medal (VSM).  In addition, 
the Veteran's personnel records also show that the Veteran 
participated in the Vietnam Air Offensive Campaign Phase III.

The Veteran's main assertion is that he has PTSD as a result 
of being in combat situations (including flying in hazardous 
missions while aboard C-130 aircraft) during his service in 
Vietnam.  In written statements, at VA examinations, and at 
his RO and Board hearings, the Veteran has essentially stated 
that his service in Vietnam consisted of being assigned to 
the 834th Air Division at the Tan Son Nhut Air Base.  The 
Veteran has indicated that he flew in C-130 aircraft that 
transported body bags (July 1999 Board hearing transcript, 
pages 3-4, 6) and came under hostile fire.  He also indicated 
(December 1994 VA examination) that in addition to 
accompanying body bags, he also dropped cargo and loads at 
Khe Sanh.  

As essentially directed in the October 2005 Joint Motion of 
the parties, in May 2006 the Board requested, in pertinent 
part, that the RO do the following development:

The RO should request that the 
[appropriate service department] furnish 
information detailing the participation 
of the 463rd Tactical Airlift Wing (463rd 
TAW), to include the 463rd Field 
Maintenance Squadron (463rd FMS), in the 
Vietnam Air Offensive Campaign Phase III.  
In particular, [the service department] 
should be requested to indicate whether 
any participation in Vietnam Air 
Offensive Campaign Phase III by the 463rd 
TAW encompassed situations that could be 
considered "engaging in combat with the 
enemy" or otherwise included 
circumstances consistent with combat.


In April 2008 correspondence responding to a March 2008 RO 
request, an archivist from the Air Force Historical Research 
Agency stated, in pertinent part, as follows:

The 463rd Tactical Airlift Wing (to 
include its subordinate units) is not 
entitled to any Vietnam campaign credits 
(such as the Vietnam Air Offensive 
Campaign Phase III).  All operations of 
the 463rd TAW in Southeast Asia were 
under the operational control of either 
detachments of the 315th Air Division or 
the 834th Air Division.  Since the 
headquarters of this unit stayed at Clark 
Air Base, Republic of the Philippines, it 
does not qualify for the campaign 
streamer.

However, we are making an assumption that 
your question is not really about the 
unit, but about [the Veteran] and whether 
or not as a member of the 463rd FMS if he 
would have been exposed to combat.  Since 
this Agency does not have any personnel 
records, we cannot state whether the [the 
Veteran] was ever deployed to Vietnam as 
a member of the 463rd TAW or not.  
Conversely, the 463rd TAW did deploy its 
aircraft, aircrew, and 463rd FMS 
personnel to Vietnam in support of 
operations during the time frame in 
question.  Up until 5 May 1969 members 
and aircraft of the 463rd TAW flew out of 
Tan Son Nhut Air Base, Vietnam, under the 
operational control of the 834th Air 
Division.

The Veteran was assigned to a unit (463rd FMS) that supported 
combat operations.  Consistent with the Veteran's testimony 
is the fact that his personnel records do reflect that he was 
credited with participation in the Vietnam Air Offensive 
Campaign Phase III.  While the Board is unable to discern 
whether the receipt of the Vietnam Air Offensive Campaign 
Phase III is enough, by itself, to establish the Veteran's 
participation in combat with the enemy, it certainly does not 
contradict the Veteran's testimony and tends to corroborate 
it. 

Even aside from the consideration of "direct combat," the 
Board notes that the Veteran has often referenced his flying 
aboard aircraft as a stressor causing his PTSD.  As noted, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of the Veteran's 
service, as evidenced by service records, the official 
history of each organization in which the Veteran served, the 
Veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board 
notes that in a November 1993 letter, the Veteran's private 
psychologist, W.P.K., Jr., PhD (who had treated the Veteran 
for approximately two years at the time of the letter) 
essentially attributed the Veteran's PTSD, at least in part, 
to "numerous flying missions in hazardous conditions."  As 
such, regardless of whether the Veteran engaged in "direct" 
combat with the enemy, it is clear he was involved in 
hazardous flying missions, and a private psychologist has 
linked the Veteran's PTSD to such a stressor.  When 
considering these factors, and resolving doubt in the 
Veteran's favor, an inservice stressor has been verified.

While it may be argued that the competent evidence is in 
equipoise as to whether the Veteran's combat stressor has 
been verified, in such cases, doubt is resolved in the 
Veteran's favor, 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), and service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


